DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-3 and 5-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,487,957 (Brunneke).
Regarding claim 1, Brunneke discloses a mounting assembly (see Figures 1 and 2) configured for attachment to a pressure vessel (4) having a longitudinal axis (18), the mounting assembly including a boss (5) and a pin (8);
a first bore (29) therein; and

 the pin extending through the second bore and into the first bore, the pin configured for axial motion thin the first bore and along the longitudinal axis with a change in length of the pressure (see Figure 1 vs. Figure 2).
Regarding claim 2, Brunneke discloses the bearing (14) is spherical (see Figure 1 and column 4, lines 34-47).
Regarding claim 3, Brunneke discloses the first bore (29) includes a surface (formed on 15) that is at least partially spherical and corresponds to a portion of an outer spherical surface of the bearing (14).
Regarding claim 5, Brunneke discloses the first bore (29) and the second bore (16) have co-axial longitudinal axes (aligning with axis 18; see Figure 1).
Regarding claim 6, Brunneke discloses a retainer (see annotated Figure 1 below) disposed between a portion of an outer spherical surface of the bearing (14) and a portion of the first bore (29).

    PNG
    media_image1.png
    280
    517
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Brunneke
Regarding claim 8, Brunneke discloses the first bore (29) includes a shoulder; and
the retainer includes an interior end surface configured to abut the shoulder (see annotated Figure 1 above).
Regarding claim 9, Brunneke discloses the retainer is annular (see annotated Figure 1 above).
Regarding claim 10, Brunneke discloses the first bore (29) includes a groove; and
the retainer is configured to at least partially fit into the groove (see annotated Figure 1 above).
Regarding claim 11, Brunneke discloses a system (see Figures 1 and 2) for supporting a pressure vessel (4) on a vessel mount (2), the system including:
a boss (5) configured for attachment to the pressure vessel and having a first bore (29) therein;
a bearing (14) disposed at least partially within the first bore and having a second bore (16) therethrough; and
an attachment element (8) configured to be affixed to the vessel mount, wherein a portion of the attachment element extends through the second bore and is slidable within the first and second bores substantially along a longitudinal axis of the pressure vessel as the pressure vessel changes in length along the longitudinal axis (see Figure 1 vs. Figure 2).
Regarding claim 12, Brunneke discloses the bearing (14) is spherical (see Figure 1 and column 4, lines 34-47); and
the first bore (29) includes a surface (formed on 15 that is at least partially spherical and corresponds to an outer spherical surface of the bearing (see Figure 1).
Regarding claim 13, Brunneke discloses a retainer (see annotated Figure 1 above) disposed between a portion of an outer spherical surface of the bearing (14) and a portion of the first bore (29).
Regarding claim 15, Brunneke discloses the first bore (29) includes a shoulder; and
the retainer includes an inner end surface configured to abut the shoulder (see annotated Figure 1 above).
Regarding claim 16, Brunneke discloses the retainer is annular (see annotated Figure 1 above).
Regarding claim 17, Brunneke discloses the first bore (29) includes a groove; and
the retainer is configured to at least partially fit into the groove (see annotated Figure 1 above).
Regarding claim 18, Brunneke discloses the attachment element (8) is configured as a pin (see Figure 1).
Regarding claim 19, Brunneke discloses a method for supporting a pressure vessel (4) having a boss (5) on a vessel mount (2), the boss having a first bore (29) therein, a bearing (14) disposed at least partially within the first bore and having a second bore (16) therethrough, the method including:
inserting a first portion of an attachment element (8) through the second bore and a portion of the first bore; and
mounting a second portion of the attachment element to the vessel mount (see Figure 1);
wherein the attachment element is configured for axial motion within the first bore and along a longitudinal axis (18) of the pressure vessel as the pressure vessel changes in length along the longitudinal axis (see Figure 1 vs. Figure 2).
Regarding claim 20, Brunneke discloses the bearing (14) is spherical (see Figure 1 and column 4, lines 34-47), the method further including passing the first portion of the attachment element (8) through a retainer (see annotated Figure 1 above) that keeps the bearing at least partially within the first bore (29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brunneke in view of US 9,291,195 (Parker).
Brunneke discloses the boss of claim 6 and the system of claim 14, respectively, but does not expressly disclose the retainer includes an inner surface that is at least partially spherical and corresponds to the portion of the outer spherical surface of the bearing (14).
Parker teaches providing a retainer (74) which an inner surface (76) that is at least partially spherical and corresponds to a portion of an outer spherical surface of a bearing (72). Parker teaches this structure aids in facilitating pivoting movement of the bearing while also retaining said bearing (see column 4, lines 34-44). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the boss/system of Brunneke such that the retainer includes an inner surface that is at least partially spherical and corresponds to the portion of the outer spherical surface of the bearing, as taught in Parker, in order to aid in facilitating pivoting movement of the bearing while also retaining said bearing.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Brunneke disclose the mounting assembly of claim 1, but fails to disclose the first bore (29) has a closed end such that the first bore does not communicate with an interior of the pressure vessel (4).
The prior art fails to fairly show or suggest a modification to Brunneke such that the first bore has a closed end such that the first bore does not communicate with an interior of the pressure vessel. Further, modifying Brunneke such that the first bore has a closed end such that the first bore does not communicate with an interior of the pressure vessel, as the pin/attachment element (8) must pass through the pressure vessel. This structure is integral to the function of the assembly/system and closing off the bore such that the pin/attachment element cannot pass through the pressure vessel would destroy the structure of Brunneke.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
February 3, 2022